                                                                                               FILED
                                                                                               Jul 12, 2021
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF CALIFORNIA


 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-00071-EPG
12                                   Plaintiff,
13                             v.                          ORDER UNSEALING COMPLAINT
14   GERARDO PEREZ,
     LUIS PEREZ
15
                                      Defendants.
16
               The United States applied to this Court for the complaint in this case to remain under seal to
17
     prevent the destruction of evidence and flight of the target of the investigation. The targets of this
18
     investigation are in custody and the need for sealing with respect to the complaint having therefore
19
     ceased;
20
               IT IS ORDERED that the complaint filed in the above-entitled matter shall be unsealed.
21
      Dated: Jul 12, 2021
22

23
                                                                HON. ERICA P. GROSJEAN
24                                                              U.S. MAGISTRATE JUDGE
25

26

27

28

                                                            1
